[J-2-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :            No. 2485 Disciplinary Docket No. 3
                                :
                 Petitioner     :            No. 56 DB 2016
                                :
                                :            Attorney Registration No. 90137
           v.                   :
                                :            (Philadelphia)
JOSEPH Q. MIRARCHI,             :
                                :
                Respondent      :            ARGUED: March 5, 2019


                                        ORDER

PER CURIAM                                            DECIDED: MARCH 18, 2019
      Upon consideration of the Report and Recommendations of the Disciplinary

Board and following oral argument, Joseph Q. Mirarchi is disbarred from the Bar of this

Commonwealth and he shall comply with the provisions of Pa.R.D.E. 217. Respondent

shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).